Citation Nr: 1121974	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-07 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the upper extremities.  

2. Entitlement to a rating in excess of 20 percent for type II diabetes mellitus with retinopathy and erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1991 to June 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2009 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent rating for diabetes mellitus and denied service connection for peripheral neuropathy of the upper extremities, respectively (a January 2010 rating decision awarded the Veteran special monthly compensation for loss of use of a creative organ).     

The matter of service connection for peripheral neuropathy of the lower extremities is raised by the Veteran's December 2010 correspondence.  It has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to these claims.  The Board finds that further development of the record is necessary to comply with VA's duties to notify and assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

In December 2010 correspondence the Veteran requested that VA obtain his VA outpatient treatment records from Ft. Worth from 2010 to the present.  In a December 2010 statement on a VA Form 9, he related that he had "no feeling" in his fingers and that peripheral neuropathy of the upper extremities is now documented in his medical records.  A review of the record found that the most recent VA outpatient treatment records in the claims file are from July 2009.  As there is notice that pertinent records that are constructively of record are outstanding, such records must be secured.  

Additionally, the Veteran has not received VCAA-compliant notice as to what is needed to substantiate his claim of secondary service connection for peripheral neuropathy of the upper extremities.  

Accordingly, the case is REMANDED for the following:

1. The RO should send the Veteran VCAA compliant notice of what evidence is needed to substantiate his claim of service connection for peripheral neuropathy of the upper extremities as secondary to service-connected diabetes mellitus.  

2. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for diabetes (and any complications) from July 2009 to the present.  In particular, the RO should secure for the record copies of treatment records from the Ft. Worth VA medical facility.

3. The RO should arrange for any further development suggested by the results of that sought above; i.e., if there is any indication of private evaluation or treatment for diabetes and/or its complications, records of such should be sought.  Then the RO should arrange for the Veteran to be examined by an appropriate physician to ascertain the current severity of his diabetes.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  All pertinent findings should be described in detail; the examiner should specifically note whether the diabetes requires insulin, restricted diet, and regulation of activities.  The examiner should identify any (and all) systemic complications (and their severity); in particular it should be noted whether the Veteran has peripheral neuropathy of the extremities as a complication of diabetes (and, if so, their severity).  If any special examinations (e.g. ophthalmological) are needed to assess the severity of complications, such should be arranged.  The examiner must explain the rationale for all opinions.  

4. The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

